Citation Nr: 0030401	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  95-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the right 
hip, claimed as secondary to service-connected right knee 
impairment with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1998.  The Board issued a decision in November 
1999, and the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion filed by the parties, in June 
2000, the Court vacated the Board's decision as to that 
issue, and remanded the issue to the Board for further 
action.  This remand is issued in response to the directives 
contained in the joint motion for remand.  


REMAND

As a threshold matter, the Board notes that, as determined in 
the previous decision, the claim is well-grounded.  
Therefore, the Board has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); see also 
Morton v. West, 12 Vet.App. 477 (1999). 

The parties in this case filed a joint motion for remand, 
citing inadequate development of the evidence, and 
insufficient reasons and bases.  The issue for consideration 
in this case is whether the veteran developed arthritis of 
the right knee secondary to his service-connected right knee 
disability; complicating such an assessment is the presence 
of severe rheumatoid arthritis of multiple joints.  The 
parties, in the joint motion, felt that the Board had not 
provided sufficient justification for finding the August 1997 
VA examination more probative than the later statement by a 
private doctor, Dr. Vanlandingham.  With reference to the 
Board decision indicating that it was not clear upon what 
medical records Dr. Vanlandingham based his conclusion, the 
joint motion directed that the Board "ascertain the basis of 
the Vanlandingham opinion."  

The Board was also directed to seek any other evidence 
necessary to support its decision.  As noted in the joint 
motion, the August 1997 examination did not expressly comment 
on the presence or absence of degenerative arthritis.  Thus, 
the veteran must be provided with an additional examination, 
provided by a physician who is board-certified in orthopedics 
and/or rheumatology, for an opinion as to whether he has 
arthritis in the hips which is secondary to service-connected 
right knee impairment with arthritis.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO is directed to send a letter to 
Dr. Vanlandingham asking him to provide 
details as to the basis for his opinion, 
set forth in a letter dated in December 
1998, that "the [veteran's] hip joint is 
not only involved with rheumatoid 
arthritis but significant degenerative 
arthritis related to the change in pelvic 
alignment triggered by the knee injury."  
Specifically, he should provide copies of 
the "medical records available on [the 
veteran]" that he reviewed in connection 
with his opinion.  If he no longer has 
these records, he should provide as much 
detail as possible to substantiate his 
conclusion.  In addition, he should 
provide a curriculum vitae, or other 
statement, addressing his expertise, in 
education and/or practice, in orthopedic 
and/or rheumatic diseases.  

2.  The veteran should be scheduled for a 
VA examination, by a board-certified 
orthopedist or rheumatologist, to 
determine whether he has arthritis of the 
right hip which is secondary to right knee 
impairment with arthritis.  It is 
imperative that the physician who is 
designated to examine the veteran review 
the evidence in his claims folder, and the 
examiner should note on the examination 
report that this has been accomplished.  
The examination report should reflect 
consideration of the veteran's documented, 
relevant medical history.  All appropriate 
tests and studies should be conducted, or 
reports of recent tests obtained, and all 
clinical findings and diagnoses should be 
reported in detail.  After review of the 
medical evidence in the claims folder and 
examination of the veteran, the examiner 
should prepare an opinion which addresses 
the following issues:

(a) The correct diagnosis of the veteran's 
right hip disability, specifically, 
whether he has degenerative arthritis, 
rheumatoid arthritis, or a combination of 
both, in the right hip.  The presence or 
absence of degenerative arthritis must be 
explicitly stated; 

(b) If degenerative arthritis is found to 
constitute all or part of the right hip 
disability, whether such degenerative 
arthritis was caused or aggravated by the 
service-connected right knee injury 
residuals, with arthritis.

In answering the above questions, the 
examining physician must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
typewritten report.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, he or she should clearly so 
state. 

3.  The RO should ensure that the 
development sought is completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Thereafter, the RO should adjudicate the 
claim.  If the claim remains denied, the 
veteran and his representative must be 
furnished an appropriate Supplemental 
Statement of the Case, and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


